                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO
ANDREW NUNEZ,
                        Plaintiffs,
vs.                                                                   2:19-cv-00063-KG-LF


NEW MEXICO CORRECTIONS DEPARTMENT,
an agency of the State of New Mexico,
CORRECTIONAL PROPERTIES TRUST,
a Florida based real estate investment trust,
GEO CORRECTIONS AND DETENTION, LLC,
a foreign limited liability company,
GREGG MARCANTEL, a former Secretary of
New Mexico Corrections Department,
DAVID JABLONSKI, Secretary of New Mexico
Corrections Department,
RAYMOND SMITH, Warden of Lea County
Correctional Facility,
ROSE BOBCHACK, Director of Probation and Parole
Division of New Mexico Corrections Department,
JANE DOE, classifications officer for New Mexico
Corrections Department, and
JOHN DOE, classifications officer for the Lea County
Correctional Facility, in their individual and official capacities,
                        Defendants.

              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
       THIS MATTER comes before the Court on the sua sponte order to show cause issued on

August 30, 2019, to pro se plaintiff Andrew Nunez. Doc. 33. The August 30, 2019 order to

show caused issued is not the first order to show cause issued by the Court. The Court issued an

order to show cause on June 5, 2019, for plaintiff’s failure to serve Gregg Marcantel (Doc. 23),

and another order to show cause on June 16, 2019, for plaintiff’s failure to serve defendants

Correctional Properties Trust, Raymond Smith, and Rose Bobchack (Doc. 24). Plaintiff failed to

perfect service on these defendants or file a written response to the orders to show cause in
violation of those orders. The Court subsequently dismissed Gregg Marcantel, Correctional

Properties Trust, Raymond Smith, and Rose Bobchack. Docs. 25, 27.

        The Court set a telephonic Rule 16 initial scheduling conference for August 30, 2019, at

2:00 p.m. Doc. 28. Mr. Nunez did not appear for the conference in violation of that order. Mr.

Jahner, appearing on behalf of GEO Corrections and Detention, LLC, the only remaining

defendant, advised the Court that he had been in contact with Mr. Nunez and had reminded him

about the telephonic conference. Doc. 30. Mr. Jahner further advised that he had discussed the

joint status report and provisional discovery plan (“JSR”) with Mr. Nunez in general terms,

reminded him of his obligation to supply his portions of the JSR, and provided Mr. Nunez with a

Word version of the JSR. Id. Mr. Nunez, however, did not supply Mr. Jahner or the Court with

his portions of the JSR, and did not otherwise participate in the initial scheduling conference.

See Docs. 29, 30. Accordingly, the Court issued a third order to show cause for Mr. Nunez’s

failure to attend the scheduling conference. Doc. 33.

        In the order to show cause, the Court cautioned Mr. Nunez that his “failure to comply

with this order may result in a recommendation to the District Judge to dismiss Mr. Nunez’s

complaint without further warning.” Doc. 33 at 2. Mr. Nunez had through September 13, 2019,

to respond to the order to show cause. Id. There is no indication that Mr. Nunez did not receive

the third order to show cause. Nonetheless, Mr. Nunez failed to respond in violation of that

order. This is the fourth time Mr. Nunez has failed to comply with an order of the Court.

Further, Mr. Nunez has not filed anything with the Court or participated in the prosecution of his

claims since February 8, 2019.

        The Court may issue any just orders, including sanctions authorized by Rule 37(b)(2)(A)

(ii)–(vii), if a party fails to appear at a scheduling or other pretrial conference, see FED. R. CIV. P.




                                                   2
16(f), or fails to obey a court order, see FED. R. CIV. P. 41(b). Rule 16(f) “indicates the intent to

give courts very broad discretion to use sanctions where necessary to insure . . . that lawyers and

parties . . . fulfill their high duty to insure the expeditious and sound management of the

preparation of cases for trial.” Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002)

(quoting Mulvaney v. Rivair Flying Serv., Inc. (In re Baker), 744 F.2d 1438, 1440 (10th Cir.

1984) (en banc)). “It is within a court's discretion to dismiss a case if, after considering all the

relevant factors, it concludes that dismissal alone would satisfy the interests of justice.”

Ehrenhaus v. Reynolds, 965 F.2d 916, 918 (10th Cir.1992).

        Before imposing dismissal as a sanction, a district court should evaluate the following

factors on the record: “(1) the degree of actual prejudice to the [other party]; (2) the amount of

interference with the judicial process; . . . (3) the culpability of the litigant; (4) whether the court

warned the party in advance that dismissal of the action would be a likely sanction for

noncompliance; and (5) the efficacy of lesser sanctions.” Gripe, 312 F.3d at 1188 (summarizing

the Ehrenhaus factors). Dismissal as a sanction under Rule 16(f) should ordinarily be evaluated

under the same factors. See id. “The factors do not create a rigid test but are simply criteria for

the court to consider.” Id. (citing Ehrenhaus, 965 F.2d at 921).

        In this case, Mr. Nunez failed to obey several orders of the Court. He failed to participate

in the creation of the JSR, failed attend the initial scheduling conference, and failed to respond to

three orders to show cause. Mr. Nunez’s failure to participate has caused a high degree of

prejudice to defendant GEO. Defendant GEO has expended time and money discussing the JSR

with Mr. Nunez at the meet and confer, preparing its portions of the JSR, and attending the

scheduling conference. Notably, defendant GEO submitted a motion for judgment on the

pleadings on September 5, 2019, that Mr. Nunez has not responded to within the time prescribed.




                                                   3
See D.N.M.LR-Civ. 7.4(a) (“A response must be served and filed within fourteen (14) calendar

days after service of the motion.”). Mr. Nunez’s response was due on September 19, 2019, but

none was filed.

       Further, Mr. Nunez’s lack of participation interferes with the judicial process. The case

has been stymied by Mr. Nunez’s refusal to respond or participate. The case cannot move

forward without his participation. Mr. Nunez is culpable for violating the Court’s orders. There

is no indication that he did not receive the Court’s orders, and no explanation why he has refused

to abide by them. Finally, Mr. Nunez was warned in the order to show cause that sanctions—

including dismissal—could be imposed. Doc. 33 at 2. Despite this warning, and dismissal of his

claims against several defendants, Mr. Nunez has ignored the orders of this Court, indicating that

lesser sanctions would not be effective.

       Because the Ehrenhaus factors weigh in favor of dismissal, I recommend that pro se

plaintiff Andrew Nunez’s complaint be dismissed with prejudice.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). Written
objections must be both timely and specific. United States v. One Parcel of Real Prop., With
Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,
Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have
appellate review of the proposed findings and recommended disposition. Failure to file
timely and specific objections will result in waiver of de novo review by a district or
appellate court. In other words, if no objections are filed, no appellate review will be
allowed.




                                      ______________________________________
                                      Laura Fashing
                                      United States Magistrate Judge




                                                4
